DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 11/04/2019. Claim 1-9 are pending and have been examined. Claims 1, 8 and 9 are independent claim. 
The present application claims foreign priority to application no. JP2018-215337 (filed on 11/16/2019).
Priority
Receipt is acknowledged certified copies of papers required by 27 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1:
Step 1:  Claim 1 recites a system comprising a computer to execute a process thus an article of process, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
inputting a first vector value and a second vector value…….estimating an object from a subject to obtain a first output result, the first vector value corresponding to a first subject of text data in which a first relationship between the first subject and a first object of the text data is missing, the second vector value corresponding to mask data generated from the text data by masking the first subject and the first object
inputting a third vector value and the first vector value….estimating an object from a relationship to obtain a second output result, the third vector value corresponding to a second relationship to be compensated for the text data
and
inputting a third vector value and the first vector value…..estimating an object from a relationship to obtain a second output result, the third vector value corresponding to a second relationship to be compensated for the text data which are mental processes capable of being performed in the human mind (for example, these are evaluations) but for mere instruction to perform the mental processes on a computer.
Step 2A Prong 2:  The claim recites the additional elements of 
A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, first learning model and second learning model which, interpreted under 35 USC 112(f), are generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f))
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.
Claim 2:
Claim 2, dependent on Claim 1, recites mathematical and the additional mental process steps of abstract ideas (“calculating a standard deviation of a fourth vector value corresponding to the first object, a vector value of the first output result, and a vector value of the second output result; determining, when the standard deviation is less than a predetermined threshold, that it is possible for the second relationship to compensate; and determining, when the standard deviation is more than or equal to the predetermined threshold, that it is not possible for the second relationship to compensate”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea. 
Claim 3:
Claim 3, dependent on Claim 2, recites the additional mental process steps of abstract ideas (“providing, when it is determined that it is possible for the second relationship to compensate, the second relationship to the text data in place of the first relationship”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea. 
Claim 4:
Claim 4, dependent on Claim 1, recites the learning the first learning model by using first learning data including a subject and an object; and learning the second learning model by using second learning data which includes a subject and an object and in which a third relationship between the subject and the object of the second learning data is defined, which only “recites the idea of the solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished” (see MPEP 2106.05(f)) – the limitation does not make use of nor apply any abstract idea in order to provide an improvement in a computer or any other technology.  The claim merely uses the trained model network as a tool to perform the mental process of representing a model or partial knowledge of the environment (see MPEP 2106.05(f)). 
Claim 8:
Claim 8 recites, A knowledge completion method, perform by a computer, of Claims 1, thus generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)). Therefore, Claim 8 is rejected for reasons set forth in the rejection of claim 1.
Claim 9:
Claim 9 recites, An information processing apparatus to execute process of Claim 1, thus generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)). Therefore, Claim 9 is rejected for reasons set forth in the rejection of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (“Open-World Knowledge Graph Completion”).
Claim 1. 
Shi teaches A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising (Experiments & Page 6, 1st column, 3rd paragraph “In this section we present the results of experiments performed on old and new data sets in both open-world and closed-world KGC tasks” denotes that the experiments were performed on a computer, in which a computer-readable medium is inherent):
inputting a first vector value and a second vector value to a first learning model of estimating an object from a subject to obtain a first output result (Semantic Averaging & Page 5, 2nd column, 2nd paragraph “where W ∈ Rkl×k is the input embedding matrix from the entity description φ(·) or the entity or relationship name ψ(·)” and Figure 1 teaches input r (first vector) and h (second vector) to model with relationship between h and t), 
the first vector value corresponding to a first subject of text data in which a first relationship between the first subject and a first object of the text data is missing (Introduction & Page 1, 2nd column, 4th column “completes G by finding a set of missing triples T′ = {hh, r, ti|h ∈ E, r ∈ R, t ∈ E,hh, r, ti ∈/ T}” teaches t (first vector value) find missing data ), 
the second vector value corresponding to mask data generated from the text data by masking the first subject and the first object (Relationship-Dependent Content Masking & Page 4, 1st column, 3nd paragraph “We formally define relationship-dependent content masking as τ(φ(e), ψ(r)) = Wφ(e) ◦ fw(Wφ(e),Wψ(r)), (3)” teaches making relationship of entity h (second vector));
inputting a third vector value and the first vector value to a second learning model of estimating an object from a relationship to obtain a second output result (Semantic Averaging & Page 5, 2nd column, 2nd paragraph “where W ∈ Rkl×k is the input embedding matrix from the entity description φ(·) or the entity or relationship name ψ(·)” and Figure 1 teaches t (third vector value) and t (first vector value) to the model to evaluate the relationship of t and h and obtain second output), 
the third vector value corresponding to a second relationship to be compensated for the text data (ConMask: A Content Masking Model for Open-World KGC & Page 3, 2nd column, 1st paragraph “Target fusion, which extracts a target entity embedding from the relevant text” teaches target entity (third vector value) relationship model use text data); 
and determining, by using the first object, the first output result, and the second output result, whether it is possible for the second relationship to compensate for the text data (ConMask: A Content Masking Model for Open-World KGC & Page 3, 2nd column, 1st paragraph “Target entity resolution, which chooses a target entity by computing a similarity score between target entity can-didates in the KG, the extracted entity embeddings, and other textual features” teaches determine target entity for the relationship based on the score).
Claim 2. 
Shi teaches The non-transitory computer-readable recording medium according to claim 1, the process further comprising:
Shi further teaches calculating a standard deviation of a fourth vector value corresponding to the first object, a vector value of the first output result, and a vector value of the second output result (Page 5, 2nd column, 4th paragraph “where pc is the corruption probability drawn from an uniform distribution U[0, 1] such that when pc > 0.5 we keep” teaches standard deviation is 1);
determining, when the standard deviation is less than a predetermined threshold, that it is possible for the second relationship to compensate (Page 5, 2nd column, 4th paragraph “where pc is the corruption probability drawn from an uniform distribution U[0, 1] such that when pc > 0.5 we keep the input tail entity t but do positive and negative sampling on the head entity” and Equation 7 teaches when higher than 0.5 than we keep tail entity (second relationship) and 0.5 calculated based on the standard deviation) ; 
and determining, when the standard deviation is more than or equal to the predetermined threshold, that it is not possible for the second relationship to compensate (Page 5, 2nd column, 4th paragraph “where pc is the corruption probability drawn from an uniform distribution U[0, 1] such that…when pc ≤ 0.5 we keep the input head entity h intact and do sampling on the tail entity” and Equation 7 teaches when less or equal to 0.5 than we keep head entity (first relationship) and 0.5 calculated based on the standard deviation).
Claim 3. 
Shi teaches The non-transitory computer-readable recording medium according to claim 2, the process further comprising:
Shi further teaches providing, when it is determined that it is possible for the second relationship to compensate, the second relationship to the text data in place of the first relationship (ConMask: A Content Masking Model for Open-World KGC  & Page 3, 2nd column, 1st paragraph “Target entity resolution, which chooses a target entity by computing a similarity score between target entity candidates in the KG, the extracted entity embeddings, and other textual features” teaches choosing target entity based on the score).

Claim 4. 
Shi teaches The non-transitory computer-readable recording medium according to claim 1, the process further comprising: 
Shi further teaches learning the first learning model by using first learning data including a subject and an object; and learning the second learning model by using second learning data which includes a subject and an object and in which a third relationship between the subject and the object of the second learning data is defined (Semantic Averaging & Page 5, 2nd column, 2nd paragraph “where W ∈ Rkl×k is the input embedding matrix from the entity description φ(·) or the entity or relationship name ψ(·)” and Relationship-Dependent Content Masking & Page 4, 1st column, 3nd paragraph “We formally define relationship-dependent content masking as τ(φ(e), ψ(r)) = Wφ(e) ◦ fw(Wφ(e),Wψ(r)), (3)” and Figure 1 teaches relationship between entity head and tail entity which provide to third relationship between In the Equation 3 and Relationship-Dependent Content Masking & Page 5, 1st column, 1st paragraph “the model needs to learn a single embedding vector from the masked content matrix to com-pare with the embeddings of candidate target entities” teaches each entities learn in single embedding vectors from the relationship).

Claim 5. 
Shi teaches The non-transitory computer-readable recording medium according to claim 4, the process further comprising: 
Shi further teaches training, as the first learning model, each of an encoder, a first neural network, and a second neural network, the encoder being configured to convert the subject of the first learning data into a fourth vector value (Relationship-Dependent Content Masking & Page 4, 1st column, 3nd paragraph “We formally define relationship-dependent content masking as τ(φ(e), ψ(r)) = Wφ(e) ◦ fw(Wφ(e),Wψ(r)), (3)” and Introduction & Page 2, 2nd column, 1st paragraph “We describe an open-world KGC model called ConMask that uses relationship-dependent content masking to re-duce noise in the given entity description and uses fully convolutional neural networks (FCN) to fuse related text into a relationship-dependent entity embedding” Figure 3 teaches training the model of convolution neural networks wherein model comprising convert to vector and content masking (first neural network) and target fusion (second neural network)), 
the first neural network being configured to output a pattern vector value by using first mask data and the fourth vector value, the first mask data being generated from the first learning data by masking the subject and the object of the first learning data, the second neural network being configured to output a vector value corresponding to an object by using the fourth vector value and the pattern vector value (Relationship-Dependent Content Masking & Page 4, 1st column, 3nd paragraph “We formally define relationship-dependent content masking as τ(φ(e), ψ(r)) = Wφ(e) ◦ fw(Wφ(e),Wψ(r)), (3)” and Introduction & Page 2, 2nd column, 1st paragraph “We describe an open-world KGC model called ConMask that uses relationship-dependent content masking to re-duce noise in the given entity description and uses fully convolutional neural networks (FCN) to fuse related text into a relationship-dependent entity embedding” Figure 3 teaches training the model of convolution neural networks wherein model comprising convert masking relationship).
Claim 6. 
Shi teaches The non-transitory computer-readable recording medium according to claim 4, the process further comprising: 
Shi further teaches training, as the second learning model, each of an encoder, a first neural network, and a second neural network, the encoder being configured to convert the subject of the second learning data into a fourth vector value, the first neural network being configured to output a pattern vector value by using a vector value corresponding to the third relationship and the fourth vector value, the second neural network being configured to output a vector value corresponding to an object by using the fourth vector value and the pattern vector value (Relationship-Dependent Content Masking & Page 4, 1st column, 3nd paragraph “We formally define relationship-dependent content masking as τ(φ(e), ψ(r)) = Wφ(e) ◦ fw(Wφ(e),Wψ(r)), (3)” and Introduction & Page 2, 2nd column, 1st paragraph “We describe an open-world KGC model called ConMask that uses relationship-dependent content masking to re-duce noise in the given entity description and uses fully convolutional neural networks (FCN) to fuse related text into a relationship-dependent entity embedding” Figure 3 teaches training the model of convolution neural networks wherein model comprising convert masking relationship and provide feature representations (pattern) and content masking (first neural network) and target fusion (second neural network)).

Claim 7. 
Shi teaches The non-transitory computer-readable recording medium according to claim 5,
Shi further teaches wherein in each of the first neural network and the second neural network, only a first output of a first intermediate layer is input to a second intermediate layer from the first intermediate layer or the first output and a feature obtained in the first intermediate layer are input to the second intermediate layer from the first intermediate layer (Figure 3 teaches 200 (first intermediate layers) of neural networks which provide input to second intermediate layer).
Claim 8:
Claim 8 recites, A knowledge completion method perform by a computer of Claims 1, respectively, As Shi performs their process using computer (Experiments & Page 6, 1st column, 3rd paragraph) in which a method inherent. Therefore, Claim 8 is rejected for reason set forth in the rejection of claim 1, respectively.
Claim 9:
Claim 9 recites, A information processing apparatus execute by a computer of Claim 1, respectively, As Shi performs their process using computer (Experiments & Page 6, 1st column, 3rd paragraph) in which a computer apparatus is inherent. Therefore, Claim 9 is rejected for reason set forth in the rejection of claim 1, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125     

/BRIAN M SMITH/Primary Examiner, Art Unit 2122